PER CURIAM.
We vacate the amended lower court orders summarily denying appellant’s rule 3.850 motions in the following lower court cases: 08-10007 CF10B, 09-18113 CF10A, 09-18114 CF10B and 10-20584 CF10A, as the lower court did not have jurisdiction to rule on the motions while appellant’s direct appeal was pending in this court in case number 4D12-4476. Dawudi v. State, 929 So.2d 1188 (Fla. 4th DCA 2006); Owens v. State, 911 So.2d 1277 (Fla. 4th DCA 2005); Perez v. State, 834 So.2d 882 (Fla. 4th DCA 2002) (en banc). That appeal remains pending. We remand with directions to the lower court to stay proceedings on these motions until the pending direct appeal is resolved.

Vacated and remanded for stay pending appeal.

STEVENSON, CIKLIN and FORST, JJ., concur.